DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment was received 09/15/2020. Claims 1-10 and 12-14 are pending in the application. Claim 11 was canceled.

Response to Arguments
Applicant’s arguments filed 09/15/2020 have been fully considered but they are not persuasive. Regarding Applicant’s Remarks on pages 5-7 regarding the 35 U.S.C. 102 Rejection of claim 1, and thus the remainder of the 35 U.S.C. 102 and 35 U.S.C. 103 claim rejections, as they all depend on claim 1, Examiner respectfully disagrees with the position that Pawlick (previously cited) does not teach “first and second heat exchanger panels…wherein the upper end of each of the first and second heat exchanger panels is fastened to the first and second upper retaining members” as stated in Remarks Page 7 Lines 3-5.



Examiner agrees with the statements Pawlick teaches the upper end of the right frame assembly (14) is secured to the top frame member (23) and the upper end of the left frame assembly (15) is secured to the top frame member (28) in Remarks Page 7 Lines 5-7. 
	Pawlick teaches the right frame assembly (14) carries interior radiators (78, 79, 80, 81, 100) (See Figures 6, 21; Column 5 Lines 49-50). The right interior radiator (100) is secured to the right frame (70) (See Column 6, Lines 40-41). The exterior radiator (78) is securely bolted to the right frame (70) and exterior radiators (79, 80, 81) are adapted to be removably bolted to the right frame (70) (See Column 7 Lines 48-59). As shown in Figures 1-4, left side assembly (15) is depicted similar to right side assembly (14). 
	While Pawlick teaches right frame assembly (14) and left frame assembly (15) may be removed from the pedestal structure for ease of maintenance and repair (See Column 1, Lines 25-34), Pawlick teaches that in the assembled heat exchanger apparatus (10), the right frame assembly (14) is coupled across the right side air flow opening (57) and the left frame assembly (15) is coupled across the left side air flow opening (58) (See Column 4 Lines 59-66).
Pawlick teaches (See Column 3 Lines 47-53): 
the frame members 23, 24, 25, 26, and 27 form a rectangular right side cage 50 
the frame members 28, 29, 30, 31, and 32 form a rectangular left side cage 51
the right side cage 50 and left side cage 51 are joined at their upper ends by the frame members 39, 40 and 41.

	All of the figures of Pawlick depict right side top frame member (23), top front frame member (39), left side top frame member (29), and top rear frame member (40) as frame members joined together. Figures 1, 2 and 4 depict heat exchanger assemblies (14, 15) secured to the frame members (23, 39, 29, 40).
	Mirriam-Webster defines fasten as to attach, especially by pinning, tying, or nailing; to make fast and secure; to fix firmly or securely; to secure against opening.
Pawlick teaches right frame assembly (14) is secured to top front frame member (39) via flat planar air vent cover (59) and left side frame assembly (15) is secured to top front rear member (40) via flat planar air vent cover (59). 
	Thus, a person of ordinary skill in the art would recognize that Pawlick teaches “first and second heat exchanger panels…wherein the upper end of each of the first and second heat exchanger panels is fastened to the first and second upper retaining members”.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlick (US 9,335,098 B2), hereafter Pawlick.
Regarding Claim 1, Pawlick teaches a heat exchanger assembly (10) (See Figures 1, 6, 7 and copied into this office action for clarification), comprising: 
a pedestal structure (12) (frame) (See Figure 7 and copied into this office action three times for clarification below) comprising: 
a front bottom frame member (33) (first leg) (See Figure 7) and 
a rear bottom frame member (34) (second leg) laterally spaced apart from the front bottom frame member (33) (first leg) (See Figure 7); 

    PNG
    media_image1.png
    468
    612
    media_image1.png
    Greyscale

a right side bottom frame member (25) (lower transversal member) extending laterally and interconnecting the front bottom frame member (33) (first leg) and rear bottom frame member (34) (second leg) (See Figure 7);
a right side front frame member (26) (first upstanding member) (See Figure 7) and
a right side rear frame member (24) (second upstanding member) laterally spaced apart from the right side front frame member (26) (first upstanding member), the right side front frame member (26) (first upstanding member) and right side rear frame member (24) (second upstanding member) extending upwardly from the right side bottom frame member (25) (lower transversal member) (See Figure 7);

    PNG
    media_image2.png
    495
    526
    media_image2.png
    Greyscale

a right side top frame member (23) (upper transversal member) extending laterally and disposed above the right side bottom frame member (25) (lower transversal member), the right side top frame member (23) (upper transversal member) being connected to the right side rear frame member (24) (second upstanding member) and right side front frame member (26) (first upstanding member) (See Figure 7);
and a top front framing member (39) (first upper retaining member) (See Figure 7)
and a top rear framing member (40) (second upper retaining member) laterally spaced apart from the top front framing member (39) (first upper retaining member), the top front framing member (39) (first upper retaining member) and top rear framing member (40) (second upper retaining member) being connected to the right side top frame member (23) (upper transversal member) and extending transversally to the right side top frame member (23) (upper transversal member) (See Figure 7); 

    PNG
    media_image3.png
    618
    638
    media_image3.png
    Greyscale

a right frame assembly (14) and a left frame assembly (15) (first and second heat exchanger panels) (See Column 4, Lines 49-51; Figures 4 and 6 and copied into this office action below for clarification) 
for exchanging heat with air pulled into the heat exchanger apparatus (10) (See Column 4, Lines 63-66), 
each of the right frame assembly (14) and a left frame assembly (15) (first and second heat exchanger panels) extending from an upper end to a lower end (See Figure 6)
and including a tubing arrangement for circulating fluid therein (See Column 5 Lines 54-64), 
wherein the upper end of each of the right frame assembly (14) and a left frame assembly (15) (first and second heat exchanger panels) is fastened to the top front framing member (39) top rear framing member (40) (first and second upper retaining members) via flat planar air vent cover (59) (See Figures 1, 4, 6, 21; Column 3 Lines 47-53; Column 4 Lines 25-26, 59-66; Column 5 Lines 49-50; Column 6, Lines 40-41), 
the right frame assembly (14) and a left frame assembly (15) (first and second heat exchanger panels) being disposed in a V-configuration such that a distance between the upper ends of the right frame assembly (14) and a left frame assembly (15) (first and second heat exchanger panels) is greater than a distance between the lower ends of the right frame assembly (14) and a left frame assembly (15) (first and second heat exchanger panels) (See Figure 6); 
and a fan (61) (See Figure 6 and copied into this office action below for clarification) for pulling air into the heat exchanger apparatus (10) via at least one of the right frame assembly (14) (first heat exchanger panel) and left frame assembly (15) (second heat exchanger panel). The fan (61) rotation axis is perpendicular to the fan (61) and is not parallel to the members (24) and (26). However, giving broadest reasonable interpretation to the limitation “generally parallel”, the figures illustrate that the axis is “generally parallel to the members (24) and (26) as they all extend upwardly in the same general direction. 

    PNG
    media_image4.png
    556
    610
    media_image4.png
    Greyscale

Regarding Claim 3, Pawlick discloses the heat exchanger apparatus (10) of Claim 1, wherein: 
the pedestal structure (12) (frame) further comprises at least a right side middle frame member (27) and a left side middle frame member (32) (first and second angular members) located between the front bottom frame member (33) and the rear bottom frame member (34) (first and second legs) (See Figure 7 and copied into this office action for clarification below);
each of the at least right side middle frame member (27) and the left side middle frame member (32) (first and second angular members) is connected to the right side bottom frame member (25) (lower transversal member) (See Figure 7 and copied into this office action for clarification below);
each of the at least right side middle frame member (27) and the left side middle frame member (32) (first and second angular members) has an angular configuration for conforming to an angular shape of the lower ends of the right frame assembly (14) and the left frame assembly (15) (first and second heat exchanger panels) (See Figure 7 and copied into this office action for clarification below); and
the at least right side middle frame member (27) and the left side middle frame member (32) (first and second angular members) support the lower end of a respective one of the right frame assembly (14) and the left frame assembly (15) (first and second heat exchanger panels) (See Figure 7 and copied into this office action for clarification below).

    PNG
    media_image5.png
    596
    615
    media_image5.png
    Greyscale

Regarding Claim 4, Pawlick discloses the heat exchanger apparatus (10) of Claim 1, wherein the pedestal structure (12) (frame) comprises a third top middle frame member (41) (third upper retaining member) laterally between and spaced apart from the top front framing member (39) and the top rear frame member (40) (first and second upper retaining members), the top middle frame member (41) (third upper retaining member) being connected to the right side top frame member (23) (upper transversal member) and extending transversally to the right side top frame member (23) (upper transversal member); and the upper end of each of the right frame assembly (14) and the left frame assembly (15) (first and second heat exchanger panels) is connected to the top middle frame member (41) (third upper retaining member
Regarding Claim 6, Pawlick discloses the heat exchanger apparatus (10) of Claim 1, wherein: the fan (61) is a first fan and the fan rotation axis is a first fan rotation axis; the heat exchanger apparatus (10) comprises a second fan (61) having a second fan rotation axis extending parallel to the first fan rotation axis; the first fan (61) is disposed adjacent the upper end of the right frame assembly (14) (first heat exchanger panel); and the second fan (61) is disposed adjacent the upper end of the left frame assembly (15) (second heat exchanger panel) (See Figures 1, 7, and 6, which is also copied into this office action above for clarification).
Regarding Claim 7, Pawlick discloses the heat exchanger apparatus of Claim 1, being a dry cooler assembly (See Figure 1).
Regarding Claim 8, Pawlick discloses the heat exchanger apparatus (10) of Claim 1, wherein the right side front frame member (26) (first upstanding member) and the right side rear frame member (24) (second upstanding member) extend vertically from the right side bottom frame member (25) (lower transversal member) (See Figures 1, 6 and 7, which is also copied into this office action above for clarification).
Regarding Claim 9, Pawlick discloses the heat exchanger apparatus (10) of Claim 1,  wherein the right side front frame member (26) (first upstanding member) and the right side rear frame member (24) (second upstanding member) are tubular
Regarding Claim 10, Pawlick discloses the heat exchanger apparatus (10) of Claim 1,  wherein the right side front frame member (26) (first upstanding member) and the right side rear frame member (24) (second upstanding member) are elongated (See Figures 1, 6 and 7 which is also copied into this office action above for clarification).
Regarding Claim 12, Pawlick discloses the heat exchanger apparatus (10) of Claim 1, wherein each of the right side front frame member (26) (first upstanding member) and the right side rear frame member (24) (second upstanding member) have a lower end portion and an upper end portion (See Figures 1, 6 and 7 which is also copied into this office action above for clarification). All objects will inherently have a lower end portion and an upper end portion. These are merely terms of reference.
Regarding Claim 13, Pawlick discloses the heat exchanger apparatus (10) of Claim 1, wherein the right side top frame member (23) (upper transversal member) is connected to the right side front frame member (26) (first upstanding member) and the right side rear frame member (24) (second upstanding member) at the upper end portions thereof (See Figures 1, 6 and 7 which is also copied into this office action above for clarification).

Regarding Claim 14, Pawlick discloses the heat exchanger apparatus (10) of Claim 1, further comprising a front access door (65) and a rear access door (66) (plurality of side panels) connected to the pedestal structure (12) (frame) to partially define an enclosed space of the heat exchanger apparatus (10) (See Column 4 Lines 31-48, 59-62; Figures 1 and 6 which is also copied into this office action above for clarification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed 	invention is not identically disclosed as set forth in section 102, if the differences between the 	claimed invention and the prior art are such that the claimed invention as a whole would have 	been obvious before the effective filing date of the claimed invention to a person having 	ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 	negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level or ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (Patent No US 9,335,098 B2), hereafter Pawlick in view of Martin (Patent No US 9,335,098 B2), hereafter Martin.
Regarding Claim 2, Pawlick discloses the heat exchanger apparatus (10) of Claim 1.
	Pawlick does not teach wherein: the frame further comprises first and second bracing members extending laterally from the first leg to the second leg; and the lower ends of the first and second heat exchanger panels are disposed between the first and second bracing members.
	However, Martin teaches a heat exchanger plenum apparatus (See Martin: Abstract; Figure 3b) comprising a truss structure (See Martin: Figure 3b; Paragraph [0055] Lines 1-4) comprising a base assembly (Martin: 3005) which comprises two longitudinally horizontal struts on each side connected to at least two horizontal cross struts joined at their ends (See Martin: Figure 3b; Paragraph [0055] Lines 6-15). The structure is fashioned to support the heat exchanger (See Martin: Paragraph [0056] Lines 4-5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the
time the application was effectively filed to modify the heat exchanger apparatus of Pawlick (10) by adding the two horizontal struts on each side and connecting them to the corresponding ends of the front bottom frame member (Pawlick: 33) and the rear bottom frame member (Pawlick: 34) as taught by Martin for the purpose of achieving the predictable result of providing additional structural support.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (Patent No US 9,335,098 B2), hereafter Pawlick in view of Baruch (Patent No US 10,036,563 B2), hereafter Baruch.
Regarding Claim 5, Pawlick discloses the heat exchanger apparatus (10) of Claim 1. 
	Pawlick does not teach further comprising a plurality of wheels affixed to the first and second legs.
	However, Baruch teaches a modular air conditioning unit (See Baruch: Abstract) which may be made portable by attaching wheels (Baruch: 14) (See Baruch: Figure 1; Column 2, Lines 62-63).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the heat exchanger apparatus of Pawlick (10) by attaching wheels to the front bottom frame member (Pawlick: 33) and rear bottom frame member (Pawlick: 34) as taught by Baruch for the purpose of making the heat exchanger apparatus (Pawlick: 10) more easily portable.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA ROSARIO whose telephone number is (571)270-5896.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNA H ROSARIO/Examiner, Art Unit 3763     
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763